Citation Nr: 1418099	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-40 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right shoulder disability manifested by chest pain, to include right shoulder impingement syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1994 to August 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for pain of the chest, right shoulder, and back.  

The Agency of Original Jurisdiction (AOJ) previously characterized the Veteran's complaints of chest and right shoulder pain as separate claims for service connection and separate disabilities.  In numerous statements to VA, the Veteran clarified that his claimed right shoulder disability was manifested by chest pain and indicated that he was not seeking service connection for two distinct disabilities.  The Board has therefore recharacterized the claim for service connection for a right shoulder disability to include the complaints of chest pain and the change is reflected on the first page of this decision. 


FINDINGS OF FACT

1.  The Veteran does not have a chronic back disability. 

2.  A chronic right shoulder disability manifested by chest pain, currently diagnosed as impingement syndrome, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  A chronic right shoulder disability, manifested by chest pain and currently diagnosed as impingement syndrome, was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for disabilities of the back and right shoulder as they were incurred due to an injury incurred during active service.  The Veteran reports that he injured his back and right shoulder in July 1996 during active duty when he was hit by a truck as a pedestrian and was knocked to the ground landing on a curb.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Back Disability

After review of the evidence, the Board finds that the Veteran does not have a current back disability.  Although service records document the in-service motor vehicle accident and injury reported by the Veteran, the weight of the evidence establishes that the Veteran did not incur a chronic back condition during service and does currently have a chronic back disability. 

Service treatment records show that the Veteran was seen in the emergency department of a military medical facility on July 4, 1996 for complaints of back pain after a motor vehicle accident.  He reported that he was a pedestrian and was hit by a truck knocking him on to his back on a curb.  He complained of back pain, but physical examination was normal except for findings of cervical spine tenderness.  The Veteran was diagnosed with a blunt injury to the back and alcohol abuse as he was intoxicated at the time of the accident.  He was not diagnosed with a specific back disability and service records are otherwise negative for complaints or treatment pertaining to the back.  A chronic back condition was never identified during service and the Veteran's spine was normal at the August 1997 separation examination.  He also specifically denied a history of recurrent back pain on the August 1997 report of medical history accompanying the separation examination report. 

The post-service medical evidence also does not establish the presence of a chronic back disability.  In May 2005, the Veteran sought treatment at the North Chicago VA Medical Center (VAMC) for complaints of right shoulder and pleuritic-type pain.  He reported that he was involved in a hit and run accident during the military that resulted in injury to his back, but further stated that back was completely asymptomatic.  The VAMC records are completely negative for complaints related to the back and the Veteran has never received post-service treatment for any back condition.  He was provided a VA examination of the thoracic spine in July 2010, but did not report any symptoms associated with the claimed back disability.  Physical examination of the back was completely normal and the examiner concluded that a pathological diagnosis could not be rendered.

In statements received throughout the claims period, the Veteran reports that he began to experience intermittent back pain approximately six months to a year after his in-service injury which has continued to the present day.  In March 2008, he also submitted a statement from his girlfriend verifying that he experiences pain beginning in his shoulder and continuing down his back.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran and his friend are competent to report the presence of back pain; however, the Board finds that these lay statements are outweighed by the objective medical evidence of record. 

The lay evidence of record indicates the presence of intermittent pain in the Veteran's back.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran and his girlfriend are also not competent to diagnose a chronic back disability.  They have no medical training and the disability on appeal requires more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The symptoms reported by the Veteran and his girlfriend could be indicative or due to any number of factors and conditions and disabilities of the spine are by their very nature complex.  In this case, the determinative issue (i.e. whether the Veteran manifests a chronic back disability) involves a medical diagnosis and there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Additionally, the Veteran's VAMC treatment records do not contain any evidence of a back disability and examination of the spine was wholly normal at the July 2010 VA examination.  The Board also finds that the credibility of the Veteran's recent reports of back pain, provided in the context of a claim for VA compensation, is reduced as it is inconsistent with his other statements given while receiving contemporaneous medical treatment.  He specifically denied experiencing recurrent back pain at the August 1997 separation examination and stated that his back was asymptomatic when he began treatment at the North Chicago VAMC in May 2005.  As the Board has also determined that the Veteran is not competent to diagnose the claimed disability, the lay statements of record are clearly outweighed by the competent medical evidence which establishes the Veteran does not have a chronic disability of the back.  

Thus, the weight of the evidence is against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a back disability and the claim is denied. 


Right Shoulder and Chest Pain

The Veteran contends that he incurred a chronic right shoulder disability manifested by chest pain as a result of a motor vehicle injury during active duty service.  Statements received from the Veteran throughout the claims period report the onset of chronic shoulder and chest pain six months to a year after the in-service injury in July 1996.  The pain and shoulder impairment have continued to worsen to the present day.  

The record establishes a current disability.  Although a July 2010 VA examiner was unable to render a pathological diagnosis to account for the Veteran's complaints of right shoulder and chest pain, the Veteran's treating physicians at the North Chicago VAMC have identified a chronic right shoulder condition.  In May 2005, a VA physician and physical therapist found that the Veteran's right shoulder pain and right-sided chest ache were most likely myofascial in nature with involvement of the trapezius.  Several months later, in September 2005, the Veteran was diagnosed with impingement syndrome of the right shoulder during an orthopedic surgery consultation.  The Board therefore finds that a chronic right shoulder disability with accompanying chest pain is demonstrated. 

The record also establishes an in-service injury.  As discussed above, service records document the Veteran's treatment for back pain after a motor vehicle accident in July 1996.  Although records related to the incident do not show any complaints or treatment related to the right shoulder following the July 1996 accident, the Veteran is competent to report injuries that occurred during active duty service.  The Board will resolve all doubt in the Veteran's favor regarding an in-service injury and find that the second element of service connection is present. 

With respect to the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  Service records do not document any treatment or findings related to the right shoulder and there are no diagnoses of a chronic disability.  The Veteran's upper extremities were normal at the August 1997 separation examination and the Veteran specifically denied a history of painful joints, pain in the chest, or a painful or "trick" shoulder on the accompanying report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic shoulder condition during active duty service.  

There is also no competent medical evidence in support of the claim for service connection.  None of the Veteran's health care providers have identified a link between his current right shoulder disability and any incident of active duty service.  The Veteran was provided a VA examination in July 2010 to determine the nature and etiology of the claimed disability, but the examiner was unable to identify any objective indications of a right shoulder condition.  There is also no medical evidence of a chronic right shoulder condition until years after the Veteran's discharge from service.  The Veteran did not seek treatment for right shoulder and chest pain until May 2005, almost 8 years after discharge, when he reported a two year history of symptoms to a doctor at the North Chicago VAMC.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's right shoulder impingement syndrome was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the competent medical evidence of record shows that a chronic right shoulder disability with chest pain was not present during service or until many year thereafter and does not establish a link between service and the claimed disability.

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's right shoulder impingement syndrome is not a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has reported experiencing right shoulder and chest pain since active duty service.  The Board will consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of a continuity of symptoms since service are not credible in light of the contents of the service and post-service treatment records and inconsistencies in the Veteran's own statements.

While service records show that the Veteran was involved as a pedestrian in a motor vehicle accident on July 4, 1996, the records are entirely negative for any evidence of a right shoulder injury.  The Veteran also specifically denied a history of shoulder pain or problems at the August 1997 separation examination.  Although the Veteran reported in a March 2008 letter that he did not make any complaints during the separation examination as he was told it would delay his discharge, the examination report documents reports of foot trouble and pain with running due to a formerly sprained left ankle.  The Board finds that Veteran's explanation for the failure to report shoulder and chest pain at separation is inherently implausible in light of the other medical complaints documented at the examination.  

The Veteran has also provided numerous inconsistent statements regarding the onset of shoulder and chest pain.  VAMC treatment records document the Veteran's reports that he began to experience right shoulder and chest pain only two years prior to May 2005-well after the date of onset reported in more recent statements relating the beginning of his pain to service.  The Veteran repeated the statements that his right shoulder pain began in approximately 2003 to all his VA providers and also consistently denied a history of prior injury or trauma to the shoulder.  In fact, at his initial May 2005 primary care appointment, the Veteran specifically noted that his in-service hit and run injury affected only his back.  He has never informed any doctor about a history of shoulder problems during service and only alleged an in-service etiology for his disability after his claim for VA benefits was received.  The Board finds that the statements made during service and at the VAMC while receiving contemporaneous medical care are for more credible than those provided in the context of a claim for VA compensation.  Furthermore, the Veteran's comments regarding a continuity of symptoms since service have been vague.  His letters to VA state that he has had shoulder pain ever since service, but also date the onset of right shoulder and chest pain to six months to a year after his July 1996 injury with the pain only occurring "off and on" until more recent years.  

As noted above, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  In this case, the Veteran's vague history of continuous pain since service is contradicted by the contents of the service and post-service records and is inconsistent with his own statements given to various health care providers.  Therefore, the Board finds that the Veteran's reported history of continuous right shoulder and chest pain since service is not credible and is of no probative value. 

The Board has also considered the Veteran's statements connecting his current chronic right shoulder disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Hence, his statements linking his current chronic disability to service are outweighed by the other evidence against the claim. 

In sum, the post-service medical evidence of record shows that the first evidence of a chronic right shoulder disability manifested by chest pain was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is against a nexus between the current shoulder disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment from the North Chicago VAMC from May 2005 to July 2007.  The Veteran has not reported receiving any private treatment for the disabilities on appeal nor has he reported receiving treatment at a VA facility other than the North Chicago VAMC or after July  2007.  The September 2012 supplemental statement of the case (SSOC) indicates that the RO searched the North Chicago VAMC system for treatment records dated after July 2007, but did not find any indication of VA treatment subsequent to this date.  The Veteran was also provided a proper VA examination in response to his claims in July 2010.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a right shoulder disability, manifested by chest pain and diagnosed as right shoulder impingement syndrome, is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


